                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.1 Page 1 of 25



                                                                   1   Josh D. Gruenberg, Esq. SB #163281
                                                                       Colette N. Mahon, Esq. SB #304745
                                                                   2           GRUENBERG LAW
                                                                              2155 FIRST AVENUE
                                                                   3   SAN DIEGO, CALIFORNIA 92101
                                                                          TELEPHONE: (619) 230-1234
                                                                   4      TELECOPIER: (619) 230-1074
                                                                   5   Attorneys for Plaintiff,
                                                                       MARGARITA SMITH
                                                                   6
                                                                   7
                                                                   8                       UNITED STATES DISTRICT COURT
                                                                   9                    SOUTHERN DISTRICT OF CALIFORNIA
                                                                  10
                                                                  11   MARGARITA SMITH, an individual, ) Case No. '20CV0808 L          WVG
                                                                                                         )
                                                                  12                     Plaintiff,      ) PLAINTIFF’S COMPLAINT FOR:
                                    SAN DIEGO, CALIFORNIA 92101




                                                                                                         )
                                                                  13         v.                          )
                2155 FIRST AVENUE




                                                                                                             1. WRONGFUL CONSTRUCTIVE
GRUENBERG LAW




                                                                                                         )
                                                                  14   CORECIVIC OF TENNESSEE LLC; )            TERMINATION IN VIOLATION
                                                                       and DOES 1 through 25, Inclusive, )      OF PUBLIC POLICY [Cal. Labor
                                                                  15                                     )      Code §§ 6400 et seq., 6401 et
                                                                                                         )
                                                                  16                     Defendants.     )      seq.]];
                                                                                                         )   2. WRONGFUL CONSTRUCTIVE
                                                                  17                                     )      TERMINATION IN VIOLATION
                                                                                                         )
                                                                  18                                     )      OF PUBLIC POLICY [Cal. Code
                                                                                                         )      Regs. Tit. 8, §§ 5141, 3380];
                                                                  19                                     )   3. WRONGFUL CONSTRUCTIVE
                                                                                                         )
                                                                  20                                     )      TERMINATION IN VIOLATION
                                                                                                         )      OF PUBLIC POLICY [29 USC
                                                                  21                                     )      654(a)(1)];
                                                                                                         )
                                                                  22                                     )   4. WRONGFUL CONSTRUCTIVE
                                                                                                         )      TERMINATION IN VIOLATION
                                                                  23                                     )      OF PUBLIC POLICY [29 C.F.R.
                                                                                                         )
                                                                  24                                     )      §§ 1910.132];
                                                                                                         )   5. NEGLIGENT SUPERVISION;
                                                                  25                                     )   6. INTENTIONAL INFLICTION
                                                                                                         )
                                                                  26                                     )      OF EMOTIONAL DISTRESS.
                                                                                                         )
                                                                  27                                     )
                                                                                                         )     [JURY TRIAL DEMANDED]
                                                                  28                                     )

                                                                                                  PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                  1
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.2 Page 2 of 25



                                                                   1
                                                                   2          COMES NOW THE PLAINTIFF, alleging against Defendants as follows:
                                                                   3        GENERAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
                                                                   4   1.     Plaintiff, MARGARITA SMITH, (hereinafter “Plaintiff” or “SMITH”), is a
                                                                   5          natural person who is, and at all relevant times was, a resident of the United
                                                                   6          States and a domiciliary of the State of California, County of San Diego.
                                                                   7   2.     Plaintiff is informed and believes and thereon alleges that Defendant,
                                                                   8          CORECIVIC OF TENNESSEE LLC (hereinafter “CORECIVIC”) is an
                                                                   9          unknown business entity doing business in the State of California, County of
                                                                  10          San Diego with its headquarters and principal place of business in
                                                                  11          Tennessee.
                                                                  12   3.     Pursuant to 28 U.S.C. Section 1391(b)(2), the proper venue for this action is
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13          in the Southern District of California, as a substantial part of the events or
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14          omissions giving rise to the claims against each defendant occurred in San
                                                                  15          Diego, California.
                                                                  16   4.     The matter in controversy exceeds the sum of $75,000.00.
                                                                  17   5.     As a matter in controversy exceeds the sum of $75,000, and the Plaintiff and
                                                                  18          the Defendants are diverse as set forth in 28 U.S.C. Section 1332(a)(1), this
                                                                  19          Honorable Court has diversity jurisdiction with respect to this action.
                                                                  20   6.     Plaintiff is ignorant to the true names and capacities of the Defendants sued
                                                                  21          herein as DOES 1 through 25 and therefore sues these defendants by such
                                                                  22          fictitious names. Plaintiff will amend this Complaint to allege the true
                                                                  23          names and capacities when they are ascertained.
                                                                  24   7.     Plaintiff is informed and believes and thereon alleges that each fictitiously
                                                                  25          named Defendant is responsible in some manner for the occurrences herein
                                                                  26          alleged, and Plaintiff’s injuries and damages as herein alleged are directly,
                                                                  27          proximately and/or legally caused by Defendant.
                                                                  28   8.     Plaintiff is informed and believes and thereon alleges that the

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    2
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.3 Page 3 of 25



                                                                   1         aforementioned DOES are somehow responsible for the acts alleged herein
                                                                   2         as the agents, employers, representatives or employees of other named
                                                                   3         Defendant, and in doing the acts herein alleged were acting within the scope
                                                                   4         of their agency, employment or representative capacity of said named
                                                                   5         Defendant.
                                                                   6   9.    As a further proximate result of Defendants’ unlawful and intentional
                                                                   7         actions, and each of their agents, against Plaintiff as alleged herein, Plaintiff
                                                                   8         has been harmed in that she suffered emotional pain, mental anguish, loss of
                                                                   9         enjoyment of life, and emotional distress.
                                                                  10   10.   Defendants committed these acts alleged herein maliciously, fraudulently,
                                                                  11         and oppressively, and with the wrongful intention of injuring Plaintiff, and
                                                                  12         acted with an improper and evil motive amount to malice or despicable
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         conduct. Alternatively, Defendants’ wrongful conduct was carried out with
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         a conscious disregard for Plaintiff’s rights.
                                                                  15   11.   Defendants’ conduct warrants the assessment of punitive damages in an
                                                                  16         amount sufficient to punish Defendants and deter others from engaging in
                                                                  17         similar conduct.
                                                                  18   12.   Plaintiff seeks compensatory damages, punitive damages, costs of suit
                                                                  19         herein, and attorney’s fees.
                                                                  20   13.   Furthermore, Plaintiff alleges that the acts complained of herein took place
                                                                  21         within the above captioned judicial district.
                                                                  22                       SPECIFIC FACTUAL ALLEGATIONS
                                                                  23   14.   Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                  24         contained in the preceding paragraphs as though fully set forth herein.
                                                                  25   I.    The Parties
                                                                  26   15.   Defendant, CORECIVIC, formerly known as Corrections Corporation of
                                                                  27         America, hired Plaintiff in or around April 2009, in the capacity of
                                                                  28         Detention Officer at Otay Mesa Detention Center.

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   3
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.4 Page 4 of 25



                                                                   1   16.   Defendant is a private operator of correctional facilities with contracts for
                                                                   2         services with U.S. Immigration and Customs Enforcement (“ICE”) and U.S.
                                                                   3         Marshals Service (“USMS”).
                                                                   4   17.   Otay Mesa Detention Center is a contract detention facility (CDF). It is a
                                                                   5         privately owned immigration detention center, owned and operated by
                                                                   6         Defendant and located in San Diego, California.
                                                                   7   18.   Otay Mesa Detention Center houses approximately between 1200 to 1300
                                                                   8         detainees and inmates.
                                                                   9   II.   Plaintiff’s Career with Defendant
                                                                  10   19.   Throughout her employment with Defendant, Plaintiff had a successful and
                                                                  11         accomplished career.
                                                                  12   20.   Throughout Plaintiff’s career, she had a variety of roles and responsibilities.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         Her duties included but were not limited to: working in various housing
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         units, conducting safety and security checks, feeding inmates/detainees,
                                                                  15         working in the control room, conducting investigations and serving
                                                                  16         disciplinary reports to detainees/inmates, which required Plaintiff to enter
                                                                  17         inmates’ units, working as a kitchen officer, and intake processing of new
                                                                  18         detainees/inmates. Plaintiff’s main objective was the safety and welfare of
                                                                  19         the detainees/inmates being detained at the facility.
                                                                  20   21.   In or around 2013, she became a Transportation Detention Officer in
                                                                  21         Defendant’s Transportation Department. Her duties included, but were not
                                                                  22         limited to: transporting inmates or detainees to off site medical
                                                                  23         appointments, off site courts, airlift operations, and special off site
                                                                  24         appointments.
                                                                  25   22.   In or around April 2016, Defendant promoted Plaintiff to Senior Detention
                                                                  26         Officer (Sargent/Transportation Supervisor) in the Transportation
                                                                  27         Department. As Senior Detention Officer, Plaintiff’s duties and
                                                                  28         responsibilities included, but were not limited to: supervising all staff in the

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    4
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.5 Page 5 of 25



                                                                   1          Transportation Department, which included responsibility for their sick time,
                                                                   2          personal time off, scheduling and assigning transportation officers for
                                                                   3          inmates/detainees off site appointments, which included, medical
                                                                   4          appointments, morning off site court visits, and all other off site
                                                                   5          assignments. Plaintiff was also responsible for responding to Defendant’s
                                                                   6          customers’ (ICE and USMS) requests. Plaintiff’s responsibilities also
                                                                   7          included keeping Defendant’s Transportation Department in compliance by
                                                                   8          consistently being ready for audits related to licensing and record keeping of
                                                                   9          all business pertaining to the Transportation Department.
                                                                  10   23.    In or around August 2018, Plaintiff also began managing Defendant’s
                                                                  11          contract with ICE for security for inmates/detainees who required
                                                                  12          hospitalization. Her duties consisted of scheduling Detention Officers
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13          assigned to the hospitals and, conducting compliance rounds at the various
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14          hospitals.
                                                                  15   24.    In or around October 2019, Defendant secured a contract with USMS to
                                                                  16          provide security for inmates who required hospitalization, which Plaintiff
                                                                  17          also began managing.
                                                                  18   25.    Plaintiff built rapport with staff, hospital providers, detainees, inmates, ICE
                                                                  19          and USMS.
                                                                  20   26.    On or about July 31, 2019, Defendant recognized Plaintiff as the “Supervisor
                                                                  21          of the 3rd Quarter.”
                                                                  22   27.    Defendant also awarded Plaintiff the “Employee of the Year” for 2019.
                                                                  23   28.    In or around January 2020, Defendant nominated Plaintiff as President of
                                                                  24          Defendant’s Morale Committee.
                                                                  25   III.   COVID-19 Is A Communicable Disease That Can Cause Serious Illness
                                                                  26          or Death
                                                                  27   29.    On March 11, 2020, the World Health Organization declared the global
                                                                  28          outbreak of COVID-19, the disease caused by the novel coronavirus, a

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     5
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.6 Page 6 of 25



                                                                   1          pandemic.
                                                                   2   30.    It is well established that COVID-19 is easily transmitted, especially in
                                                                   3          group settings, and that the disease can be extremely serious, causing serious
                                                                   4          illness and death.
                                                                   5   31.    There is no effective treatment or cure yet for the disease and everyone is at
                                                                   6          risk of infection.
                                                                   7   32.    The CDD explained that COVID-19 appears to spread easily and sustainably
                                                                   8          within communities and is thought to transfer primarily by person-to-person
                                                                   9          contact through respiratory droplets produced when an infected person
                                                                  10          coughs or sneezes and may transfer through contact with surfaces or objects
                                                                  11          contaminated with these droplets. There is also evidence of asymptomatic
                                                                  12          transmission, in which an individual infected with COVID-19 is capable of
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13          spreading the virus to others before exhibiting symptoms.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   33.    According to the CDC, older adults and people who are
                                                                  15          immunocompromised, have severe chronic medical conditions like heart,
                                                                  16          lung or kidney disease, moderate to severe asthma, severe obesity, diabetes,
                                                                  17          or other serious underlying medical conditions are also at higher risk for
                                                                  18          more serious COVID-19 illness. Early data suggested older people are twice
                                                                  19          as likely to have serious COVID-19 illness.
                                                                  20   34.    The CDC has also identified people with moderate to severe asthma may be
                                                                  21          at a higher risk for severe illness from COVID-19, including pneumonia and
                                                                  22          acute respiratory disease.
                                                                  23   35.    Individuals who survive may experience permanent loss of respiratory
                                                                  24          capacity, heart conditions, kidney damage, and other complications.
                                                                  25   III.   Defendant Is At Higher Risk For Transmission Of COVID-19
                                                                  26   36.    California/OSHA identified facilities that house inmates or detainees as
                                                                  27          being at increased risk for transmission of aerosol transmissible diseases.
                                                                  28          (CCR, title 8, section 5199). COVID-19, a novel pathogen, is such a disease.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    6
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.7 Page 7 of 25



                                                                   1   37.    At Otay Detention Center, the risk of spread was apparent and has already
                                                                   2          occurred.
                                                                   3   38.    Employees of Otay Detention Center worked in close proximity to one
                                                                   4          another and inmates and detainees who were maintained in very close
                                                                   5          quarters.
                                                                   6   39.    Taking steps to prevent the COVID-19 from entering and spreading
                                                                   7          throughout the facility was of the utmost importance in this type of working
                                                                   8          environment.
                                                                   9   40.    As of April 27, 2020, approximately 142 inmates/detainees and numerous
                                                                  10          employees and their families have contracted COVID-19.
                                                                  11   III.   Plaintiff Is At Higher Risk For More Serious Illness From COVID-19
                                                                  12   41.    Plaintiff suffers from an underlying medical condition, asthma, for which
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13          she takes daily medication, and for which she is at a higher risk of illness
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14          from COVID-19.
                                                                  15   42.    Throughout 2019, Plaintiff was in and out the hospital suffering from
                                                                  16          pneumonia, respiratory issues, and related medical illnesses, which also
                                                                  17          placed her at higher risk of illness from COVID-19.
                                                                  18   43.    During the first week of March 2020, Plaintiff was out of work due to
                                                                  19          pneumonia.
                                                                  20   IIII. Defendant Failed To Take Proper Precautions To Prevent The Spread
                                                                  21          of COVID-19
                                                                  22   44.    On or about Monday, March 9, 2020, Plaintiff returned to work.
                                                                  23   45.    Upon Plaintiff’s return to work and through the remainder of her
                                                                  24          employment with Defendant, COVID-19 cases across the United States and
                                                                  25          in San Diego County rapidly increased. On March 12, 2020, the CDC
                                                                  26          reported 1,215 cases with 36 deaths. By March 17, 2020, the CDC reported
                                                                  27          1,626 cases with 75 deaths. By March 30, the CDC reported 140,940 cases
                                                                  28          with 2,405 deaths. Approximately one month later, on April 28, 2020, the

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    7
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.8 Page 8 of 25



                                                                   1         CDC reported 981,246 cases with 55,258 deaths. On March 13, 2020, San
                                                                   2         Diego County reported 5 cases, and by March 23, there were 213 cases and
                                                                   3         no reported deaths. Approximately one month later, on April 27, 2020, San
                                                                   4         Diego reported 3,141 cases and 113 deaths.
                                                                   5   46.   Even the threat of spread of COVID-19 outside of the detention center was
                                                                   6         so apparent that many government officials issued “shelter in place” orders
                                                                   7         and social distancing mandates, which requires persons to stay at least six
                                                                   8         feet distance apart from each other.
                                                                   9   47.   By March 17, 2020, the City and County of San Francisco, along with a
                                                                  10         group of five other Bay Area counties and the City of Berkeley, issued
                                                                  11         shelter in place limitations across the Bay Area, requiring everyone to stay
                                                                  12         safe at home except for certain essential needs.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13   48.   Two days later, on March 19, 2020, the State of California issued a state-
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14         wide “shelter in place” order requiring people to stay at home except for
                                                                  15         essential activities and to maintain social distancing to the maximum extent
                                                                  16         possible.
                                                                  17   49.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                  18         Defendant was aware of the grave nature of COVID-19 and its rapid
                                                                  19         transmission.
                                                                  20   50.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                  21         Defendant was repeatedly advised by numerous sources to take measures to
                                                                  22         prevent the spread of COVID-19 in its facility.
                                                                  23   51.   During the weeks leading up to Plaintiff’s constructive termination,
                                                                  24         Defendant failed to adequately respond to the COVID-19 pandemic.
                                                                  25   52.   On March 12, 2020, Defendant posted on its website, “Consistent with CDC
                                                                  26         recommendations, personal protective equipment (PPE) such as face masks
                                                                  27         are allowed to be worn by staff and those in our care within the facility.
                                                                  28         Disposable gloves are readily available for staff conducting searches and

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   8
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.9 Page 9 of 25



                                                                   1         handling property. Staff working at the front lobby screening site wear
                                                                   2         PPE.” This was false.
                                                                   3   53.   Not only did Defendant not provide gloves or masks to its entire staff,
                                                                   4         Defendant expressly prohibited Plaintiff and its other employees of
                                                                   5         Defendant from wearing masks in the housing units and other areas of the
                                                                   6         facility. Defendant informed its staff of this prohibition in multiple morning
                                                                   7         briefings sessions.
                                                                   8   54.   On information and belief, Defendant informed its staff that if they provided
                                                                   9         masks to the Detention Officers, then it would scare the inmates/detainees
                                                                  10         and they would have to provide them to them as well, which would cause
                                                                  11         them to go over budget. Defendant repeatedly put profits over people.
                                                                  12   55.   Even Detention Officers who were responsible for patting down detainees
                                    SAN DIEGO, CALIFORNIA 92101




                                                                  13         when necessary were also not provided with gloves or masks.
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                  14   56.   Defendant did not provide sanitizer to staff. There were sanitizer dispensers
                                                                  15         in only certain areas of the facility, but throughout Plaintiff’s career with
                                                                  16         Defendant, every time she attempted to use a sanitizer dispenser, it was
                                                                  17         empty.
                                                                  18   57.   The restrooms used by detainees/inmates and staff, were periodically
                                                                  19         cleaned by detainees/inmates, as well as the dining hall tables and kitchen.
                                                                  20         On information and belief, the detainees/inmates did not have proper
                                                                  21         instruction how to use the cleaner so that it was effective. On information
                                                                  22         and belief, the efficacy of the cleaner is dependent on leaving the cleaner on
                                                                  23         a surface for ten minutes.
                                                                  24   58.   Additionally, the inmates/detainees used the same rags to clean throughout
                                                                  25         the day, including in the medical unit. Even in the midst of the COVID-19
                                                                  26         pandemic, Defendant did not provide paper towels instead of dirty rags.
                                                                  27   59.   Defendant also did not provide any cleaning sanitizer or disinfectant wipes
                                                                  28         to staff, so staff could keep their things and work areas clean.

                                                                                                   PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   9
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.10 Page 10 of 25



                                                                    1   60.   Each morning, Plaintiff, along with her coworkers, was required to clock in
                                                                    2         and out through the same device, by placing a finger on the device or
                                                                    3         punching in times multiple times throughout the day. At the end of the day,
                                                                    4         Plaintiff and her coworkers were required to answer a series of questions on
                                                                    5         the device by punching the buttons. The device was never regularly cleaned.
                                                                    6         Even in the midst of the COVID-19 pandemic, Plaintiff did not observe the
                                                                    7         device ever being cleaned.
                                                                    8   61.   On information and belief, the kiosk machine that Plaintiff and her
                                                                    9         coworkers were also required to touch in order to obtain and return keys for
                                                                   10         the different departments they were working in at the start and end of their
                                                                   11         shifts was also never regularly cleaned. Neither were the keys that were used
                                                                   12         by different Detention Officers each day.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13   62.   Additionally, upon their arrival to work, Plaintiff, along with many of her
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         coworkers, were required to obtain their equipment, such as a handheld radio
                                                                   15         and handcuffs, from Central Control. Prior to and during the weeks leading
                                                                   16         up to Plaintiff’s constructive termination, these items were not regularly
                                                                   17         cleaned. During Plaintiff’s employment, she never observed the employee(s)
                                                                   18         in charge of handing out equipment to other officers wear a glove or mask
                                                                   19         while carrying out these duties, even in the midst of the COVID-19
                                                                   20         pandemic.
                                                                   21   63.   In addition, on information and belief, the grey bins that staff and visitors
                                                                   22         place items in, such as shoes, lunch, jackets, purses, and backpacks, and
                                                                   23         which are placed through a metal detector by either staff or visitors in the
                                                                   24         main lobby entrance, were not disinfected.
                                                                   25   64.   On Plaintiff’s information and belief, there were never any deep cleanses of
                                                                   26         the facility, even in the midst of the COVID-19 pandemic.
                                                                   27   65.   Prior to and during the weeks leading up to Plaintiff’s constructive
                                                                   28         termination, Defendant continued to feed inmates/detainees in the dining

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   10
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.11 Page 11 of 25



                                                                    1         hall, which contained approximately two housing units at once, typically
                                                                    2         approximately 240 persons at once.
                                                                    3   66.   Prior to and during the weeks leading up to Plaintiff’s constructive
                                                                    4         termination, Defendant also continued to hold and require employees to
                                                                    5         attend morning briefing sessions. These briefing session were held in a break
                                                                    6         room with approximately thirty to forty people at once.
                                                                    7   67.   When Defendant did begin to take steps to prevent transmission, it was not
                                                                    8         adequate.
                                                                    9   68.   When Plaintiff logged into her computer, she was presented with basic
                                                                   10         information, such as washing her hands for twenty seconds, covering her
                                                                   11         mouth if she coughed, practicing social distancing and staying home if she
                                                                   12         was sick. Defendant did not provide any protocols or directions related to
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         decreasing the risk of transmission in its facility, directions on how to
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         practice social distancing in the facility, or implement any steps to properly
                                                                   15         disinfect and clean or provide protective gear in response to the COVID-19
                                                                   16         pandemic.
                                                                   17   69.   In or around March 2020, Defendant, through Assistant Warden (“AW”),
                                                                   18         Joe Roemmich (“Roemmich”), directed all detention officers that were
                                                                   19         assigned to the Transport Department and Intake/Discharge Officers, to take
                                                                   20         temperatures of inmates/detainees leaving the facility. Defendant directed
                                                                   21         that any inmate/detainee with a temperature over 100.4 was required to
                                                                   22         return to their unit. The Medical Unit was between the inmates/detainees
                                                                   23         housing units and the Intake/Discharge unit, so any potential case of
                                                                   24         COVID-19 was required to pass the Medical Unit, exposing the entire area
                                                                   25         between their housing unit and the Intake/Discharge Unit. Defendant did not
                                                                   26         take reasonable steps to prevent the spread of COVID-19 by reducing
                                                                   27         potentially exposed areas within the facility. Furthermore, returning an
                                                                   28         inmate/detainee with a temperature over 100.4 would potentially expose

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   11
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.12 Page 12 of 25



                                                                    1         their housing unit to an increased risk of contracting COVID-19. In addition,
                                                                    2         Defendant required its non-medical personnel employees to obtain
                                                                    3         inmate/detainee temperatures while medical personnel with proper training
                                                                    4         and equipment were readily available.
                                                                    5   70.   On the morning of March 17, 2020, Plaintiff arrived to work and attended
                                                                    6         the morning briefing session with her coworkers. Warden Christopher
                                                                    7         LaRose and Assistant Warden (“AW”) Robert Garcia (“Garcia”) were
                                                                    8         present. Detention Officer Trick asked the wardens if they were going to
                                                                    9         provide them with sanitizer or disinfectant wipes to keep their things and
                                                                   10         working areas clean. Warden LaRose replied they had a budget for that and
                                                                   11         would be getting it soon. On information and belief, these were not provided
                                                                   12         as promised.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13   71.   In the briefing meeting, Detention Officer Castrejom asked the wardens if
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         they were going to get clean rags for her “porters” (cleaning crew) because
                                                                   15         they were having a hard time getting clean rags and were re-using the same
                                                                   16         rags throughout the day. Warden LaRose replied, “that chemical [in the
                                                                   17         cleaner] will kill anything, any virus,” or words to that effect. Officer
                                                                   18         Castrejom tried to push back and replied, “Fine, but we are using dirty rags,”
                                                                   19         or words to that effect. Warden LaRose replied they would get them clean
                                                                   20         rags. Clean rags were never supplied and the porters continued to use dirty
                                                                   21         rags to clean the facility.
                                                                   22   72.   Before Plaintiff left the briefing meeting, Warden LaRose’s parting words
                                                                   23         were, “look guys, when or if we get it, we’re all going to eventually get it,”
                                                                   24         or words to that effect.
                                                                   25   73.   On or about March 17, 2020, Plaintiff went out on medical leave.
                                                                   26   74.   Defendant did not take temperatures of persons before they entered the
                                                                   27         facility or otherwise triage them to determine if they were experiencing any
                                                                   28         COVID-19 related symptoms until approximately on or about the last week

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    12
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.13 Page 13 of 25



                                                                    1         of March 2020.
                                                                    2   75.   When Defendant did begin taking temperatures, it did so in the enclosed
                                                                    3         small lobby of the facility. Defendant was readily able to take temperatures
                                                                    4         outside of the facility to ensure persons with a temperature did not actually
                                                                    5         enter into the building, increasing the risk of transmission.
                                                                    6   76.   It was all too little too late.
                                                                    7   77.   Since Plaintiff’s departure, numerous coworkers and their family members
                                                                    8         have contracted COVID-19. Some have passed away and others became and
                                                                    9         continue to become seriously ill.
                                                                   10   78.   On March 30, 2020, ICE Health Service Corps (IHSC) sent a letter to
                                                                   11         Defendant’s staff, including Plaintiff, and ICE leadership. It notified them
                                                                   12         that on March 29, 2020, three detainees presented to medical with
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         complaints of unspecified lower respiratory illness symptoms. It notified
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         them that IHSC leadership and Core Civic staff made the following
                                                                   15         recommendations: To implement cohorting (housing together as a group) the
                                                                   16         unit that housed the three symptomatic detainees and restrict movement for
                                                                   17         14 days. There was no way to ensure social distancing. There was only one
                                                                   18         door in and out of the unit and each room within the units had the capacity to
                                                                   19         hold eight detainees with bunk beds. The recommendations also permitted
                                                                   20         exposed detainees to participate in recreational activities and did not require
                                                                   21         detainees to wear a surgical mask while doing so.
                                                                   22   79.   The letter provided few additional recommendations. Each falls short of
                                                                   23         providing Plaintiff, her coworkers with a safe working environment.
                                                                   24   80.   By creating an unsafe work environment, Defendant essentially terminated
                                                                   25         Plaintiff’s employment.
                                                                   26   81.   On or about March 31, 2020, Plaintiff notified Defendant in writing that she
                                                                   27         was resigning. Later that day, AW Roemmich called Plaintiff and told her,
                                                                   28         “why don’t you give it a month? This thing will blow over,” or words to that

                                                                                                      PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                     13
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.14 Page 14 of 25



                                                                    1         effect.
                                                                    2   82.   Defendant intentionally created or knowingly permitted working conditions
                                                                    3         that were so intolerable or aggravated at the time of the Plaintiff’s
                                                                    4         resignation that a reasonable employer would realize that a reasonable
                                                                    5         person in the employee’s position would be compelled to resign.
                                                                    6   83.   As of April 23, 2020, there were approximately 142 inmates/detainees and
                                                                    7         numerous of Defendant’s staff who tested positive for COVID-19. This is
                                                                    8         not to account for the number of family members of Defendant’s employees
                                                                    9         who have also tested positive.
                                                                   10   84.   Because of the uncontrolled outbreak and transmission of COVID-19 at
                                                                   11         Defendant’s facility, a County of San Diego COVID-19 task force is
                                                                   12         investigating and trying to help address the situation.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13                             FIRST CAUSE OF ACTION
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14                   WRONGFUL CONSTRUCTIVE TERMINATION
                                                                   15                         IN VIOLATION OF PUBLIC POLICY
                                                                   16                    [Cal. Labor Code §§ 6400 et seq., 6401 et seq.]
                                                                   17   85.   Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                   18         contained in the preceding paragraphs as though fully set forth herein.
                                                                   19   86.   At all times relevant, Plaintiff was Defendant’s employee.
                                                                   20   87.   California Labor Code §§ 6400 et seq. and 6401 et seq. were in full force
                                                                   21         and effect and were binding on Defendant.
                                                                   22   88.   California Labor Code § 6407 requires that “[e]very employer and every
                                                                   23         employee shall comply with occupational safety and health standards, with
                                                                   24         Section 25910 of the Health and Safety Code, and with all rules, regulations,
                                                                   25         and orders pursuant to this division which are applicable to his own actions
                                                                   26         and conduct.”
                                                                   27   89.   California Labor Code § 6400(a) requires an employer to provide a safe
                                                                   28         work environment for their employees.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   14
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.15 Page 15 of 25



                                                                    1   90.   California Labor Code § 6401 requires employers to “furnish and use safety
                                                                    2         devices and safeguards, and shall adopt and use practices, means, methods,
                                                                    3         operations, and processes which are reasonably adequate to render such
                                                                    4         employment and place of employment safe and healthful. Every employer
                                                                    5         shall do every other thing reasonably necessary to protect the life, safety,
                                                                    6         and health of the employees.”
                                                                    7   91.   California Labor Code § 6306 provides that “safety device” and “safeguard”
                                                                    8         “shall be given a broad interpretation so as to include any practicable
                                                                    9         method of mitigating or preventing a specific danger.”
                                                                   10   92.   California Labor Code § 6403 provides that “[n]o employer shall fail or
                                                                   11         neglect to do any of the following: (a) To provide and use safety devices and
                                                                   12         safeguards reasonably adequate to render the employment and place of
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         employment safe. (b) To adopt and use methods and processes reasonably
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         adequate to render the employment and place of employment safe. (c) To do
                                                                   15         every other thing reasonably necessary to protect the life, safety, and health
                                                                   16         of employees.”
                                                                   17   93.   California Labor Code § 6404 provides that “[n]o employer shall occupy or
                                                                   18         maintain any place of employment that is not safe and healthful.”
                                                                   19   94.   California Labor Code § 6406 provides that “[n]o person shall”
                                                                   20         a) Remove, displace, damage, destroy or carry off any safety device,
                                                                                 safeguard, notice, or warning, furnished for use in any employment or
                                                                   21
                                                                                 place of employment.
                                                                   22
                                                                              b) Interfere in any way with the use thereof by any other person.
                                                                   23
                                                                              c) Interfere with the use of any method or process adopted for the protection
                                                                   24            of any employee, including himself, in such employment, or place of
                                                                   25            employment.

                                                                   26         d) Fail or neglect to do every other thing reasonably necessary to protect the
                                                                                 life, safety, and health of employees.
                                                                   27
                                                                        95.   Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                   28

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   15
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.16 Page 16 of 25



                                                                    1   96.   Plaintiff complained about her safety concerns to Defendant.
                                                                    2   97.   Defendant intentionally created or knowingly permitted these working
                                                                    3         conditions.
                                                                    4   98.   Plaintiff feared for her health and safety.
                                                                    5   99.   Defendant constructively terminated Plaintiff’s employment.
                                                                    6   100. Such actions are unlawful, in violation of public policy of the State of
                                                                    7         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    8         herein.
                                                                    9   101. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                   10         safe work environment was a substantial motivating reason for Defendant’s
                                                                   11         constructive termination of her employment with Defendant.
                                                                   12   102. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         of its failure to provide a safe work environment violated the public policy
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         of the State of California embodied in California Labor Code §§ 6400 et seq.
                                                                   15         and 6401 et seq., in violation of California law pursuant to City of Moorpark
                                                                   16         v. Sup. Ct. (1998) 18 Cal.4th 1143.
                                                                   17   103. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   18         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                   19         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                   20         other economic losses in an amount to be determined at time of trial.
                                                                   21         Plaintiff has sought to mitigate these damages.
                                                                   22   104. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   23         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   24         loss of reputation, and mental and physical pain and anguish, all to her
                                                                   25         damage in a sum to be established according to proof.
                                                                   26   105. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                   27         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                   28         commensurate with Defendants’ wrongful acts and sufficient to punish and

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   16
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.17 Page 17 of 25



                                                                    1         deter future similar reprehensible conduct.
                                                                    2                            SECOND CAUSE OF ACTION
                                                                    3                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                    4                       IN VIOLATION OF PUBLIC POLICY
                                                                    5                        [Cal. Code Regs. Tit. 8, §§ 5141, 3380]
                                                                    6   106. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    7         contained in the preceding paragraphs as though fully set forth herein.
                                                                    8   107. At all times relevant, Plaintiff was Defendant’s employee.
                                                                    9   108. The California Code of Regulations Title 8 of the California Occupational
                                                                   10         Safety and Health Regulations (Cal/OSHA) was in full force and effect and
                                                                   11         was binding on Defendant.
                                                                   12   109. Title 8 section 3380 requires employers to conduct a hazard assessment to
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         determine if hazards are present or are likely to be present in the workplace
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         that necessitate the use of Personal Protective Equipment (PPE). If such
                                                                   15         hazards are present, or likely to be present, the employer is required to select
                                                                   16         and provide affected employees with properly fitting PPE that would
                                                                   17         effectively protect employees.
                                                                   18   110. COVID-19 was a hazard that was present, or likely to be present, in
                                                                   19         Defendant’s workplace that necessitated the use of PPE.
                                                                   20   111. Title 8 section 5141 requires employers to protect employees from harmful
                                                                   21         exposures (as defined by section 5140, which includes an exposure to fumes,
                                                                   22         mists, vapors or gases by inhalation that results in or has the probability to
                                                                   23         result in injury, illness, disease, impairment or loss of function). This
                                                                   24         provision requires employers to implement engineering controls where
                                                                   25         feasible and administrative controls where practicable, or provide respiratory
                                                                   26         protection where engineering and administrative controls cannot protect
                                                                   27         employees and during emergencies.
                                                                   28   112. COVID-19 was a harmful exposure at Defendant’s workplace.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   17
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.18 Page 18 of 25



                                                                    1   113. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                    2   114. Plaintiff complained about her safety concerns to Defendant.
                                                                    3   115. Defendant intentionally created or knowingly permitted these working
                                                                    4         conditions.
                                                                    5   116. Plaintiff feared for her health and safety.
                                                                    6   117. Defendant constructively terminated Plaintiff’s employment.
                                                                    7   118. Such actions are unlawful, in violation of public policy of the State of
                                                                    8         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    9         herein.
                                                                   10   119. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                   11         safe work environment was a substantial motivating reason for Defendant’s
                                                                   12         constructive termination of her employment with Defendant.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13   120. Defendants’ constructive termination of Plaintiff’s employment on the basis
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         of its failure to provide a safe work environment violated the public policy
                                                                   15         of the State of California embodied in the California Code of Regulations
                                                                   16         Title 8 of the California Occupational Safety and Health Regulations
                                                                   17         (Cal/OSHA), in violation of California law pursuant to Green v. Ralee
                                                                   18         Engineering Co. (1998) 19 Cal.4th 66.
                                                                   19   121. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   20         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                   21         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                   22         other economic losses in an amount to be determined at time of trial.
                                                                   23         Plaintiff has sought to mitigate these damages.
                                                                   24   122. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   25         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   26         loss of reputation, and mental and physical pain and anguish, all to her
                                                                   27         damage in a sum to be established according to proof.
                                                                   28   123. As a result of Defendants’ deliberate, outrageous, despicable conduct,

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   18
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.19 Page 19 of 25



                                                                    1         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                    2         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                    3         deter future similar reprehensible conduct.
                                                                    4                             THIRD CAUSE OF ACTION
                                                                    5                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                    6                       IN VIOLATION OF PUBLIC POLICY
                                                                    7                                   [29 USC 654(a)(1)]
                                                                    8   124. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    9         contained in the preceding paragraphs as though fully set forth herein.
                                                                   10   125. At all times relevant, Plaintiff was Defendant’s employee.
                                                                   11   126. The Federal Occupational Safety and Health Act (OSHA) of 1970 was in
                                                                   12         full force and effect and was binding on Defendant.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13   127. The General Duty Clause, Section 5(a)(1) of the Occupational Safety and
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         Health Act (OSHA) of 1970, 29 USC 654(a)(1), which requires employers
                                                                   15         to furnish to each worker “employment and a place of employment, which
                                                                   16         are free from recognized hazards that are causing or are likely to cause death
                                                                   17         or serious physical harm.”
                                                                   18   128. Defendant failed to thoroughly explore all options to comply with OSHA
                                                                   19         standards.
                                                                   20   129. COVID-19 was a hazard that caused or was likely to cause death or serious
                                                                   21         physical harm in Defendant’s workplace.
                                                                   22   130. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                   23   131. Plaintiff complained about her safety concerns to Defendant.
                                                                   24   132. Defendant intentionally created or knowingly permitted these working
                                                                   25         conditions.
                                                                   26   133. Plaintiff feared for her health and safety.
                                                                   27   134. Defendant constructively terminated Plaintiff’s employment.
                                                                   28   135. Such actions are unlawful, in violation of public policy of the State of

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   19
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.20 Page 20 of 25



                                                                    1         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    2         herein.
                                                                    3   136. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                    4         safe work environment was a substantial motivating reason for Defendant’s
                                                                    5         constructive termination of her employment with Defendant.
                                                                    6   137. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                    7         of its failure to provide a safe work environment violated the public policy
                                                                    8         of the United States embodied in the General Duty Clause, Section 5(a)(1) of
                                                                    9         the Occupational Safety and Health Act (OSHA) of 1970 in violation of
                                                                   10         California law pursuant to Green v. Ralee Engineering Co. (1998) 19 Cal.4th
                                                                   11         66.3.
                                                                   12   138. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                   15         other economic losses in an amount to be determined at time of trial.
                                                                   16         Plaintiff has sought to mitigate these damages.
                                                                   17   139. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   18         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   19         loss of reputation, and mental and physical pain and anguish, all to her
                                                                   20         damage in a sum to be established according to proof.
                                                                   21   140. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                   22         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                   23         commensurate with Defendants’ wrongful acts and sufficient to punish and
                                                                   24         deter future similar reprehensible conduct.
                                                                   25   ///
                                                                   26   ///
                                                                   27   ///
                                                                   28   ///

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   20
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.21 Page 21 of 25



                                                                    1                           FOURTH CAUSE OF ACTION
                                                                    2                 WRONGFUL CONSTRUCTIVE TERMINATION
                                                                    3                       IN VIOLATION OF PUBLIC POLICY
                                                                    4                                 [29 C.F.R. § 1910.132]
                                                                    5   141. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    6         contained in the preceding paragraphs as though fully set forth herein.
                                                                    7   142. At all times relevant, Plaintiff was Defendant’s employee.
                                                                    8   143. The Code of Federal Regulations Title 29 of the Occupational Safety and
                                                                    9         Health Standards (OSHA) was in full force and effect and was binding on
                                                                   10         Defendant.
                                                                   11   144. Title 29 section 1910.132 requires employers to conduct a hazard assessment
                                                                   12         to determine if hazards are present or are likely to be present in the
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         workplace that necessitate the use of Personal Protective Equipment (PPE).
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         If such hazards are present, or likely to be present, the employer is required
                                                                   15         to select and have each affected employee use PPE that will protect the
                                                                   16         employee from such hazards, communicate selection decisions and select the
                                                                   17         PPE that properly fits each affected employee.
                                                                   18   145. Title 29 section 1910.132 further requires employers to provide protective
                                                                   19         equipment, “including personal protective equipment for eyes, face, head
                                                                   20         and extremities, protective clothing, respiratory devices, and protective
                                                                   21         shields and barriers”, “wherever it is necessary by reason of hazards of
                                                                   22         processes or environment” “encountered in a manner capable of causing
                                                                   23         injury or impairment in the function of any part of the body through
                                                                   24         absorption, inhalation or physical contact.”
                                                                   25   146. COVID-19 was a hazard that was present, or likely to be present, in
                                                                   26         Defendant’s workplace that necessitated the use of PPE.
                                                                   27   147. Defendant’s conduct, as alleged herein, created an unsafe work environment.
                                                                   28   148. Plaintiff complained about her safety concerns to Defendant.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   21
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.22 Page 22 of 25



                                                                    1   149. Defendant intentionally created or knowingly permitted these working
                                                                    2         conditions.
                                                                    3   150. Plaintiff feared for her health and safety.
                                                                    4   151. Defendant constructively terminated Plaintiff’s employment.
                                                                    5   152. Such actions are unlawful, in violation of public policy of the State of
                                                                    6         California, and have resulted in damage and injury to Plaintiff, as alleged
                                                                    7         herein.
                                                                    8   153. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                    9         safe work environment was a substantial motivating reason for Defendant’s
                                                                   10         constructive termination of her employment with Defendant.
                                                                   11   154. Defendants’ constructive termination of Plaintiff’s employment on the basis
                                                                   12         of its failure to provide a safe work environment violated the public policy
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         of the United States embodied in the Code of Federal Regulations Title 29 of
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         the Occupational Safety and Health Standards (OSHA), in violation of
                                                                   15         California law pursuant to Green v. Ralee Engineering Co. (1998) 19 Cal.4th
                                                                   16         66.
                                                                   17   155. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   18         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                   19         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                   20         other economic losses in an amount to be determined at time of trial.
                                                                   21         Plaintiff has sought to mitigate these damages.
                                                                   22   156. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   23         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   24         loss of reputation, and mental and physical pain and anguish, all to her
                                                                   25         damage in a sum to be established according to proof.
                                                                   26   157. As a result of Defendants’ deliberate, outrageous, despicable conduct,
                                                                   27         Plaintiff is entitled to recover punitive and exemplary damages in an amount
                                                                   28         commensurate with Defendants’ wrongful acts and sufficient to punish and

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   22
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.23 Page 23 of 25



                                                                    1         deter future similar reprehensible conduct.
                                                                    2                             FIFTH CAUSE OF ACTION
                                                                    3                             NEGLIGENT SUPERVISION
                                                                    4   158. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    5         contained in the preceding and subsequent paragraphs as though fully set
                                                                    6         forth herein.
                                                                    7   159. Defendants’ supervisory employees failed to provide a safe work
                                                                    8         environment in violation of California and federal law.
                                                                    9   160. Defendants knew or should have known that this conduct was unlawful and
                                                                   10         in violation of California law.
                                                                   11   161. Defendant constructively terminated Plaintiff’s employment.
                                                                   12   162. Such actions are unlawful, in violation of public policy of the State of
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13         California, and have resulted in damage and injury to Plaintiff, as alleged
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14         herein.
                                                                   15   163. Plaintiff believes and thereon alleges that Defendant’s failure to provide a
                                                                   16         safe work environment was a substantial motivating reason for Defendant’s
                                                                   17         constructive termination of her employment with Defendant.
                                                                   18   164. Defendants failed to take steps necessary to prevent the unlawful conduct
                                                                   19         described herein.
                                                                   20   165. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   21         Plaintiff has sustained and continues to sustain substantial losses in earnings,
                                                                   22         employment benefits, employment opportunities, and Plaintiff has suffered
                                                                   23         other economic losses in an amount to be determined at time of trial.
                                                                   24         Plaintiff has sought to mitigate these damages.
                                                                   25   166. As a direct, foreseeable, and proximate result of Defendants’ conduct,
                                                                   26         Plaintiff has suffered and continues to suffer humiliation, emotional distress,
                                                                   27         loss of reputation, and mental and physical pain and anguish, all to her
                                                                   28         damage in a sum to be established according to proof.

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   23
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.24 Page 24 of 25



                                                                    1                             SIXTH CAUSE OF ACTION
                                                                    2           INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                                                    3   167. Plaintiff re-alleges and incorporates by reference each and every allegation
                                                                    4         contained in the preceding paragraphs as though fully set forth herein.
                                                                    5   168. Defendants’ intentional conduct, as set forth herein, was extreme and
                                                                    6         outrageous.
                                                                    7   169. Defendants intended to cause Plaintiff to suffer extreme emotional distress.
                                                                    8         Plaintiff suffered extreme emotional distress.
                                                                    9   170. As a further direct, foreseeable, and proximate result of Defendants’
                                                                   10         conduct, Plaintiff has sustained and continues to suffer humiliation,
                                                                   11         emotional distress, loss of reputation, and mental and physical pain and
                                                                   12         anguish, all to Plaintiff’s damage in an amount according to proof at trial.
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13   ///
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14   ///
                                                                   15   ///
                                                                   16   ///
                                                                   17   ///
                                                                   18   ///
                                                                   19   ///
                                                                   20   ///
                                                                   21   ///
                                                                   22   ///
                                                                   23   ///
                                                                   24   ///
                                                                   25   ///
                                                                   26   ///
                                                                   27   ///
                                                                   28   ///

                                                                                                    PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                   24
                                                                  Case 3:20-cv-00808-L-WVG Document 1 Filed 04/29/20 PageID.25 Page 25 of 25



                                                                    1   WHEREFORE, Plaintiff prays for the following relief:
                                                                    2           1.   For compensatory damages, including back pay, front pay, and other
                                                                    3                monetary relief, in an amount according to proof;
                                                                    4           2.   For special damages in an amount according to proof;
                                                                    5           3.   For mental and emotional distress damages;
                                                                    6           4.   For punitive damages in an amount necessary to make an example of
                                                                    7                and to punish defendants, and to deter future similar misconduct;
                                                                    8           5.   For costs of suit, including attorneys’ fees as permitted by law,
                                                                    9                including those permitted by California Code of Civil Procedure
                                                                   10                section 1021.5;
                                                                   11           6.   For an award of interest, including prejudgment interest, at the legal
                                                                   12                rate as permitted by law;
                                    SAN DIEGO, CALIFORNIA 92101




                                                                   13           7.   For injunctive relief;
                2155 FIRST AVENUE
GRUENBERG LAW




                                                                   14           8.   For such other and further relief as the Court deems proper and just
                                                                   15                under all the circumstances.
                                                                   16
                                                                   17   PLAINTIFF MARGARITA SMITH demands a jury trial on all issues in this
                                                                   18   case.
                                                                   19
                                                                   20   DATED: April 29, 2020                    GRUENBERG LAW
                                                                   21
                                                                   22
                                                                   23                                            JOSH D. GRUENBERG, ESQ.
                                                                   24                                            COLETTE N. MAHON, ESQ.
                                                                                                                 Attorneys for Plaintiff,
                                                                   25                                            MARGARITA SMITH
                                                                   26
                                                                   27
                                                                   28

                                                                                                     PLAINTIFF’S COMPLAINT FOR DAMAGES
                                                                                                                    25
